Citation Nr: 0911820	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for service-connected diabetes mellitus, type 
II.

2. Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus, type 
II and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and R.O.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in November 
2004 and March 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota, which 
denied the benefits sought on appeal.  The Veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review. 

A video conference hearing was held in February 2009, with 
the Veteran sitting at the Fargo RO, and the undersigned 
sitting in Washington, DC.  A transcript of the testimony is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran alleges that his service-connected 
diabetes mellitus, type II, is more severe than is reflected 
by the currently assigned 20 percent evaluation.  He also 
contends that his hypertension is secondary to his diabetes 
mellitus, type II and that his erectile dysfunction is 
secondary to both his diabetes mellitus, type II, and his 
hypertension. 

With regard to the Veteran's claim for an increased initial 
rating for his diabetes mellitus, the Veteran testified at 
his February 2009 hearing that his activities were restricted 
due to his diabetes mellitus.  Specifically, the Veteran 
testified that walking short distances and shoveling snow 
caused him to have hypoglycemic reactions.  In addition, the 
Veteran testified that his diabetes mellitus had worsened 
since the time of his last VA examination, which was 
conducted in October 2005, well over 3 years ago.  The "duty 
to assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Thus, as the 
Veteran has asserted an increase in severity of his service-
connected diabetes mellitus since the most recent VA 
compensation and pension examination, and because the 
Veteran's claims file was not available at the October 2005 
VA examination, the Board is of the opinion that the Veteran 
should be afforded a new VA examination to determine the 
current nature and severity of his service-connected diabetes 
mellitus, type II.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) (where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted).

With regard to the Veteran's hypertension claim, the Board 
observes a March 2006 statement from the Veteran's private 
physician which states that the diagnosis of diabetes and its 
treatment predated the diagnosis of hypertension.  However, 
the Veteran's claim for entitlement to service connection for 
hypertension, claimed as secondary to diabetes mellitus, type 
II, was previously denied because the record reflected that 
the Veteran had not been diagnosed with diabetic nephropathy.  
Nonetheless, a VA medical examination and opinion has not yet 
been obtained in connection with the Veteran's claim for 
service connection for hypertension, claimed as secondary to 
diabetes mellitus, type II. 

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2008); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the Board finds that 
there is current evidence of hypertension and that the March 
2006 statement from the private physician indicates that the 
Veteran's hypertension was caused by his diabetes mellitus, 
type II.  However, because the record does not include a 
medical examination or opinion based on a complete review of 
the Veteran's claims file as to whether the Veteran's current 
hypertension was caused or aggravated by his service-
connected diabetes mellitus, type II, the Board concludes 
that a VA medical examination and opinion are needed in order 
to render a decision in this case.

With regard to the Veteran's erectile dysfunction claim, the 
Veteran has claimed that this condition is secondary to both 
diabetes mellitus, type II and hypertension.  The Board notes 
that there is conflicting medical evidence of record as to 
whether this condition was caused by the Veteran's diabetes 
mellitus, type II.  In this regard, the October 2005 VA 
examiner and the August 2008 VA examiner's found that it was 
less likely than not that the Veteran's erectile dysfunction 
was due to his service-connected diabetes mellitus.  However, 
a July 2007 statement from the Veteran's private physician 
states that the Veteran's erectile dysfunction was based on a 
combination of his long-standing diabetes, hypertension and 
its treatment.  Moreover, because the Veteran's claim for 
entitlement to service connection for hypertension is being 
remanded for further development, and the Veteran has 
asserted a claim of entitlement to service connection for 
erectile dysfunction claimed as secondary to hypertension, 
adjudication of service connection for erectile dysfunction, 
claimed as secondary to hypertension, must be deferred 
pending completion of this additional evidentiary 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his service-
connected diabetes mellitus.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

The examiner must fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses related to the 
Veteran's service-connected diabetes 
mellitus.  Specifically, the examiner 
should comment on whether the Veteran 
requires a restriction of activities due 
to his diabetes mellitus. 

In addition, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension and erectile dysfunction are 
causally or etiologically related to his 
service-connected diabetes mellitus, and 
whether it is at least as likely as not 
that his erectile dysfunction is causally 
or etiologically related to his 
hypertension.  If the Veteran's 
hypertension and/or erectile dysfunction 
are not etiologically related to diabetes 
mellitus, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that his hypertension and/or 
erectile dysfunction are aggravated by his 
service-connected diabetes mellitus.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




